— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered November 30, 1987, convicting him of robbery in the first degree, attempted robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant stands convicted of an attempted robbery at gunpoint on April 4, 1987, and a separate robbery at gunpoint on April 6, 1987. Both incidents occurred at the same apartment building in Brooklyn. The complainants in each incident identified the defendant at a pretrial lineup and in court. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt of each of the crimes charged. The complainants each had an unobstructed view of the defendant under good lighting conditions during the commission of the crimes. The contentions raised by the defendant on appeal concern issues of credibility and the weight to be given the witnesses’ testimony. Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on *615appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contentions that he was deprived of a fair trial as a result of testimony elicited from a prosecution witness which allegedly bolstered the complainants’ identification testimony and allegedly improper remarks made by the prosecutor in his summation are not preserved for appellate review (CPL 470.05 [2]) and review in the interest of justice is not warranted.
The defendant’s remaining contentions raised in his supplemental pro se brief are either without merit or unreviewable on direct appeal because they are based on facts dehors the record. Mangano, J. P., Thompson, Eiber and Balletta, JJ., concur.